 



Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
     This SECURITIES PURCHASE AGREEMENT dated as of December 26, 2007 (this
“Agreement”) by and among Neoprobe Corporation, a Delaware corporation (the
“Company”), and Platinum-Montaur Life Sciences, LLC, a Delaware limited
liability company (the “Purchaser”).
Recital
     The Company wishes to sell to the Purchaser, and the Purchaser wishes to
purchase from the Company (a) the Company’s 10% Series A Convertible Senior
Secured Promissory Note in the principal amount of $7,000,000, due December 26,
2011 (the “Series A Note”), (b) the Company’s 10% Series B Convertible Senior
Secured Promissory Note in the principal amount of $3,000,000, due December 26,
2011 (the “Series B Note”), (c) 3,000 shares of the Company’s 8% Series A
Convertible Preferred Stock (the “Preferred Stock”), (d) the Company’s Series W
Warrant to purchase shares of common stock of the Company (the “Series W
Warrant”), (e) the Company’s Series X Warrant to purchase shares of common stock
of the Company (the “Series X Warrant”), and (e) the Company’s Series Y Warrant
to purchase shares of common stock of the Company (the “Series Y Warrant”), in
each case upon the terms and subject to the conditions hereinafter set forth.
Statement of Agreement
     In consideration of the mutual covenants and agreements set forth herein
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the parties hereto agree as follows.
ARTICLE I
DEFINITIONS
     1.1 General Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
     “2004 Notes” shall mean the Company’s Series A Convertible Promissory
Notes, dated December 13, 2004, issued to Biomedical Value Fund, L.P.,
Biomedical Offshore Value Fund, Ltd. and David C. Bupp.
     “Account Control Agreement” shall mean the Blocked Account Control
Agreement among U.S. Bank National Association, the Purchaser and the Company,
substantially in the form of Exhibit A hereto.
     “Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly controls or is controlled by or under common control with
such Person. For the purposes of this definition, “control,” when used with
respect to any Person, means the possession, direct or indirect, of the power to
direct or cause the direction of the management and

 



--------------------------------------------------------------------------------



 



policies of such Person, whether through the ownership of voting securities, by
contract or otherwise; and the terms of “affiliated,” “controlling” and
“controlled” have meanings correlative to the foregoing.
     “Agreement” shall mean this Agreement, including the exhibits and schedules
attached hereto, as the same may be amended, supplemented or modified in
accordance with the terms hereof.
     “Board” shall mean the Board of Directors of the Company.
     “Business Day” shall mean any day except Saturday, Sunday and any day which
shall be a legal holiday or a day on which banking institutions in the state of
New York generally are authorized or required by law or other government actions
to close.
     “By-laws” shall mean, unless the context in which such term is used
otherwise requires, the By-laws of the Company or any of its Subsidiaries as in
effect on a Closing Date.
     “Certificate of Designations” shall mean the Certificate of Powers,
Designations, Preferences and Rights of the Preferred Stock, substantially in
the form attached hereto as Exhibit B.
     “Certificate of Incorporation” shall mean, unless the context in which it
is used shall otherwise require, the Certificate of Incorporation of the Company
or any of its Subsidiaries as in effect on a Closing Date.
     “Closing Date” shall mean the date of the First Closing, the date of the
Second Closing, or the date of the Third Closing, as the context may require.
     “Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute thereto.
     “Commission” shall mean the Securities and Exchange Commission or any
similar agency then having jurisdiction to enforce the Securities Act.
     “Common Stock” shall mean the Company’s common stock, par value $.001 per
share, or any other capital stock of the Company into which such stock is
reclassified or reconstituted.
     “Contractual Obligations” shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, undertaking, contract,
indenture, mortgage, deed of trust or other instrument or arrangement (whether
in writing or otherwise) to which such Person is a party or by which it or any
of such Person’s property is bound.
     “Conversion Shares” shall mean the shares of Common Stock issuable upon
conversion of the Notes and the Preferred Stock in accordance with their
respective terms
     “Event of Default” shall have the meaning assigned to such term in the
Notes.

 



--------------------------------------------------------------------------------



 



     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission thereunder.
     “First Closing” and “First Closing Date” shall have the respective meanings
assigned to such terms in Section 2.2(a).
     “GAAP” shall mean generally accepted accounting principles in effect within
the United States, consistently applied.
     “Governmental Authority” shall mean the government of any nation, state,
city, locality or other political subdivision of any thereof, any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, regulation or compliance, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.
     “Indebtedness” shall mean (a) any liabilities for borrowed money or amounts
owed in excess of an aggregate of $50,000; (b) other obligations evidenced by
bonds, debentures, notes or similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers’ acceptances, swap or
hedging agreements or other financial products in excess, in the aggregate, of
$50,000, (c) all guaranties, endorsements and other contingent obligations in
respect of Indebtedness of others, whether or not the same are or should be
reflected in the Company’s or a Subsidiary’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(d) the present value of any lease payments in excess of $50,000, in the
aggregate, due under leases required to be capitalized in accordance with GAAP.
     “Intercreditor Agreement” shall mean the Intercreditor Agreement among the
Company, the Purchaser, David Bupp, Cynthia B. Gochoco and Walter Bupp to be
entered into on the First Closing Date.
     “IP Security Agreement” shall mean the Patent, Trademark and Copyright
Security Agreement delivered by each of the Company and the Subsidiaries,
substantially in the form attached hereto as Exhibit C.
     “Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, encumbrance, lien (statutory or other), charge, claim, restriction
or preference, priority, right or other security interest or preferential
arrangement of any kind or nature whatsoever (excluding preferred stock and
equity related preferences) including, without limitation, those created by,
arising under or evidenced by any conditional sale or other title retention
agreement, the interest of a lessor under a Capital Lease Obligation, or any
financing lease having substantially the same economic effect as any of the
foregoing.
     “Lymphoseek” means the Company’s proprietary radiopharmaceutical in
development that is specifically designed and labeled for the targeting of
lymphatic tissue, generally known as Lymphoseek®.

 



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” shall mean a material adverse effect on, or a
material adverse change in, or a group of such effects on or changes in (i) the
assets, business, properties, prospects, operations, or financial condition of
the Company and its Subsidiaries, taken as a whole, or (ii) the ability of the
Company to perform its obligations under this Agreement.
     “Material Contracts” has the meaning set forth in Section 3.20.
     “Notes” shall mean the Series A Notes and the Series B Notes.
     “Permitted Encumbrances” shall mean:
          (a) Liens for Taxes, assessments or other governmental charges which
are not yet due and payable or which are being contested in good faith with a
reserve or other appropriate provision having been made therefor;
          (b) Liens of landlords, carriers, warehousemen, mechanics, materialmen
and other similar liens imposed by law, which are incurred in the ordinary
course of business for sums not more than thirty (30) days delinquent or which
are being contested in good faith; provided that a reserve or other appropriate
provision shall have been made therefor and the aggregate amount of such Liens
is less than $100,000;
          (c) Liens incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security, or to secure the performance of tenders, statutory
obligations, surety, stay, customs and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed
money);
          (d) Deposits in an aggregate amount not to exceed $100,000, made in
the ordinary course of business to secure liability to insurance carriers;
          (e) Leases or subleases granted to others not interfering in any
material respect with the business of the Company or any of its Subsidiaries;
and
          (f) Easements, rights of way, restrictions and other similar charges
or encumbrances not interfering in any material respect with the ordinary
conduct of the business of the Company or any of its Subsidiaries.
     “Person” shall mean any individual, firm, corporation, limited liability
company, partnership, trust, incorporated or unincorporated association, joint
venture, joint stock company, Governmental Authority or other entity of any
kind, and shall include any successor (by merger or otherwise) of such entity.
     “Preferred Stock” shall have the meaning assigned in the recital to this
Agreement, and as further described in the statement of powers, designations,
preferences, rights and qualifications, limitations and restrictions attached
hereto as Exhibit D.

 



--------------------------------------------------------------------------------



 



     “Purchaser Affiliate” shall mean with respect to the Purchaser, any
affiliate of such Purchaser (as defined in Rule 405 under the Securities Act)
and any Person who controls the Purchaser or any affiliate of the Purchaser
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act.
     “Purchaser” shall have the meaning set forth in the recital to this
Agreement.
     “Registration Rights Agreement” shall mean the Registration Rights
Agreement, among the Purchaser and the Company, substantially in the form of
Exhibit E hereto.
     “Regulation D” shall mean Regulation D promulgated under the Securities
Act, as the same shall be in effect at the time.
     “Rule 144” shall mean Rule 144 promulgated under the Securities Act, as the
same shall be in effect at the time
     “SEC Reports” shall mean all forms, reports, statements and other documents
(including, without limitation, exhibits, annexes, supplements and amendments to
such documents) filed by the Company, or sent or made available by the Company
to its security holders, under the Exchange Act, the Securities Act, any
national securities exchange or quotation system or comparable Governmental
Authority.
     “Second Closing” and “Second Closing Date” shall have the respective
meanings assigned to such terms in Section 2.2(b).
     “Securities” shall mean, collectively, the Notes, the Preferred Stock and
the Warrants.
     “Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations thereunder as the same
shall be in effect at the time.
     “Security Agreement” shall mean the Security Agreement substantially in the
form attached hereto as Exhibit F.
     “Series A Note” shall have the meaning assigned in the recital to this
Agreement, the form of which is attached hereto as Exhibit G.
     “Series B Note” shall have the meaning assigned in the recital to this
Agreement, the form of which is attached hereto as Exhibit H.
     “Series W Warrant” shall have the meaning assigned in the recital to this
Agreement, the form of which is attached hereto as Exhibit I.
     “Series X Warrant” shall have the meaning assigned in the recital to this
Agreement, the form of which is attached hereto as Exhibit J.

 



--------------------------------------------------------------------------------



 



     “Series Y Warrant” shall have the meaning assigned in the recital to this
Agreement, the form of which is attached hereto as Exhibit K.
     “Short Sales” shall mean all “short sales” as defined in Rule 200 under the
Exchange Act.
     “Subsidiary” shall mean, with respect to any Person, a corporation or other
entity of which 50% or more of the voting power of the voting equity securities
or equity interest is owned, directly or indirectly, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Company or of
a Subsidiary of the Company.
     “Third Closing” and “Third Closing Date” shall have the respective meanings
assigned to such terms in Section 2.2(c).
     “Trading Day” means any day during which the principal exchange on which
the Common Stock is traded shall be open for trading.
     “Transaction Documents” shall mean collectively, this Agreement, the Notes,
the Preferred Stock, the Certificate of Designations, the Warrants, the Security
Agreement, the Account Control Agreement, the Intercreditor Agreement and the IP
Security Agreement.
     “Warrant Shares” shall mean the shares of Common Stock issuable upon
exercise of the Warrants in accordance with their respective terms.
     “Warrants” shall mean the Series W Warrants, the Series X Warrants and the
Series Y Warrants.
     1.2 Accounting Terms; Financial Statements. All accounting terms used
herein and not expressly defined in this Agreement shall have the respective
meanings given to them in conformance with GAAP. Financial statements and other
information furnished after the date hereof pursuant to the Agreement or the
other Transaction Documents shall be prepared in accordance with GAAP as in
effect at the time of such preparation.
     1.3 Knowledge of the Company. All references to the knowledge of the
Company or to facts known by the Company shall mean actual knowledge of the
Chief Executive Officer or Chief Financial Officer of the Company
ARTICLE II
PURCHASE AND SALE OF SECURITIES
     2.1 Purchase and Sale of Notes, Preferred Stock and Warrants.
          (a) Subject to the terms and conditions herein set forth, the Company
agrees to issue and sell to the Purchaser, and the Purchaser agrees to purchase
from the Company at the First Closing the Series A Note and the Series W Warrant
for an aggregate purchase price of $7,000,000 (the “Series A Purchase Price”).
At the First Closing the Company shall deliver or

 



--------------------------------------------------------------------------------



 



cause to be delivered to the Purchaser (i) the Series A Note, and (ii) the
Series W Warrant. At the First Closing, the Purchaser shall deliver the Series A
Purchase Price by wire transfer of immediately available funds to the Company.
          (b) Subject to the terms and conditions herein set forth, the Company
agrees to issue and sell to the Purchaser, and the Purchaser agrees to purchase
from the Company at the Second Closing the Series B Note and the Series X
Warrant for an aggregate purchase price of $3,000,000 (the “Series B Purchase
Price”). The Series X Warrant shall be initially exercisable for the same number
of shares of Common Stock as would be issuable if the Series B Note were to be
converted in full immediately following the Second Closing. At the Second
Closing the Company shall deliver or cause to be delivered to the Purchaser
(i) Series B Note, and (ii) the Series X Warrant. At the Second Closing, the
Purchaser shall deliver the Series B Purchase Price by wire transfer of
immediately available funds to the Company. Notwithstanding anything to the
contrary contained herein, if the conditions to the Purchaser’s obligations to
effect the Second Closing are not satisfied by April 30, 2008, the Purchaser
shall have no obligation hereunder to purchase the Series B Note and the
Series X Warrant. .The conversion price of the Series B Note and the exercise
price of the Series X Warrant shall be established as set forth in the forms
attached hereto as Exhibit H and Exhibit J.
          (c) Subject to the terms and conditions herein set forth, the Company
agrees to issue and sell to the Purchaser, and the Purchaser, severally but not
jointly, agrees to purchase from the Company at the Third Closing the Preferred
Stock and the Series Y Warrant for an aggregate purchase price of $3,000,000
(the “Preferred Stock Purchase Price”). The Series Y Warrant shall be
exercisable for the same number of shares of Common Stock as would be issuable
if the Preferred Stock were to be converted in full immediately following the
Third Closing. At the Third Closing the Company shall deliver or cause to be
delivered to the Purchaser (i) 3,000 shares of the Preferred Stock, and (ii) the
Series Y Warrant. At the Third Closing, the Purchaser shall deliver the
Preferred Stock Purchase Price by wire transfer of immediately available funds
to the Company. Notwithstanding anything to the contrary contained herein, if
the conditions to the Purchaser’s obligations to effect the Third Closing are
not satisfied by December 31, 2008, the Purchaser shall have no obligation
hereunder to purchase the Preferred Stock and the Series Y Warrant.
     2.2 Closings.
          (a) The purchase and issuance of the Series A Note and the Series W
Warrant shall take place at a closing (the “First Closing”) simultaneously with
the execution and delivery of this Agreement or on such other date and time as
the Parties may agree (the “First Closing Date”) at the offices of Purchaser,
152 West 57th Street, 54th Floor, New York, New York provided that all of the
conditions set forth in Article VI hereof and applicable to the First Closing
shall have been fulfilled or waived in accordance herewith.
          (b) The purchase and issuance of the Series B Note and the Series X
Warrant shall take place at a closing (the “Second Closing”) promptly (but not
more than three Business Days) following notice by the Company to the Purchaser
of commencement of patient enrollment (defined as the first patient dosed) in
the Phase 3 clinical trials of Lymphoseek (NEO3-01B and NEO3-01M) or such other
date and time as the Parties may agree (the “Second

 



--------------------------------------------------------------------------------



 



Closing Date”) at the offices of the Purchaser, 152 West 57th Street, 54th
Floor, New York, New York, provided that all of the conditions set forth in
Article VI hereof and applicable to the Second Closing shall have been fulfilled
or waived in accordance herewith.
          (c) The purchase and issuance of the Preferred Stock and the Series Y
Warrant shall take place at a closing (the “Third Closing”) promptly (but not
more than three Business Days) following (i) accrual of 200 evaluable patients
who have completed surgery and injection of the drug in the Phase 3 clinical
trials of Lymphoseek (NEO3-01B and NEO3-01M), provided that the Company and the
Purchaser have determined in good faith from a review of the trial data from
such patients that the primary objective of efficacy of Lymphoseek in such
patients, i.e., the concordance of in-vivo detection rate of Lymphoseek and
Vital Blue Dye in tumor-draining sentinel lymph nodes as confirmed by pathology
in at least eighty-five percent (85%) of such patients, has been achieved; or
(ii) such other date and time as the Parties may agree (the date of the Third
Closing being hereinafter referred to as the “Third Closing Date”), at the
offices of the Purchaser, 152 West 57th Street, 54th Floor, New York, New York
provided that all of the conditions set forth in Article VI hereof and
applicable to the Third Closing shall have been fulfilled or waived in
accordance herewith.
     2.3 Conversion Shares and Warrant Shares. The Company has authorized and
has reserved and covenants to continue to reserve, free of preemptive rights and
other similar contractual rights of stockholders a total of 46,500,000 shares of
Common Stock to effect the conversion of the Notes and Preferred Stock, and any
interest or dividends accrued and outstanding thereon, and the exercise of the
Warrants. The Company further covenants that, from and after the First Closing
Date, the Company shall reserve (and hereby covenants to continue to reserve),
free of preemptive rights and other similar contractual rights, a number of its
authorized but unissued shares of Common Stock equal to the aggregate number of
shares of Common Stock issuable upon the conversion of the Notes and Preferred
Stock, and any interest or dividends accrued and outstanding thereon, and the
exercise of the Warrants (without regards to any limitation on conversion or
exercise set forth in the Notes, the Preferred Stock or the Warrants).
     2.4 Exemption From Registration. The Company and the Purchaser are
executing and delivering this Agreement in accordance with and in reliance upon
the exemption from securities registration afforded by Section 4(2) of the
Securities Act, and the rules and regulations promulgated thereunder, including
Regulation D, and/or upon such other exemption from the registration
requirements of the Securities Act as may be available with respect to any or
all of the investments to be made hereunder.
     2.5 Financial Accounting and Tax Reporting. Each of the parties hereto
agrees to take reporting and other positions with respect to the Securities
which are consistent with the purchase price of the Securities set forth herein
for all financial accounting purposes, unless otherwise required by applicable
GAAP or Commission rules (in which case the parties agree only to take positions
inconsistent with the purchase price of the Securities set forth herein provided
that the Lead Purchaser has consented thereto, which consent shall not be
unreasonably withheld). Each of the parties to this Agreement agrees to take
reporting and other positions with respect to the Securities which are
consistent with the purchase price of the Securities set

 



--------------------------------------------------------------------------------



 



forth herein for all other purposes, including without limitation, for all
federal, state and local tax purposes.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company hereby represents and warrants to the Purchaser, as of the date
hereof and each Closing Date (except as set forth on the Schedule of Exceptions
attached hereto with each numbered Schedule corresponding to the section number
herein), as follows:
     3.1 Corporate Existence and Power. Except as set forth on Schedule 3.1, the
Company and each of its Subsidiaries: (a) is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation; (b) has all requisite corporate power and authority to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently, or is currently proposed to be, engaged;
(c) is duly qualified as a foreign corporation, licensed and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except to
the extent that the failure to so qualify would not have a Material Adverse
Effect; and (d) has the corporate power and authority to execute, deliver and
perform its obligations under each Transaction Document to which it is or will
be a party.
     3.2 Subsidiaries.
          (a) Schedule 3.2 sets forth a complete and accurate list of all of the
Subsidiaries of the Company together with their respective jurisdictions of
incorporation or organization. All of the outstanding shares of capital stock
of, or other equity interests in, the Subsidiaries are validly issued, fully
paid and nonassessable. Except as set forth on Schedule 3.2, all of the
outstanding shares of capital stock of, or other ownership interests in, each of
the Subsidiaries are, and on each Closing Date will be, owned by the Company or
by a wholly owned Subsidiary free and clear of any Liens. No Subsidiary has
outstanding options, warrants, subscriptions, calls, rights, convertible
securities or other agreements or commitments obligating the Subsidiary to
issue, transfer or sell any securities of the Subsidiary.
          (b) Except for the Subsidiaries of the Company, the Company does not
own of record or beneficially, directly or indirectly, (i) any shares of
outstanding capital stock or securities convertible into capital stock of any
other Person, or (ii) any equity, voting or participating interest in any
Person.
     3.3 Capitalization. The authorized capital stock and the issued and
outstanding shares of capital stock of the Company as of the First Closing Date
is set forth on Schedule 3.3 hereto. All of the outstanding shares of the Common
Stock and any other outstanding securities of the Company have been duly and
validly authorized. Except as set forth in this Agreement, the SEC Reports or as
set forth on Schedule 3.3 hereto, no shares of Common Stock or any other
securities of the Company are entitled to preemptive rights or registration
rights and there are no outstanding options, warrants, scrip, rights to
subscribe to, call or commitments of any character

 



--------------------------------------------------------------------------------



 



whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company. Furthermore, except as set forth in this Agreement
and as set forth on Schedule 3.3 hereto, there are no contracts, commitments,
understandings, or arrangements by which the Company is or may become bound to
issue additional shares of the capital stock of the Company or options,
securities or rights convertible into shares of capital stock of the Company.
Except for customary transfer restrictions contained in agreements entered into
by the Company in order to sell restricted securities or as provided on
Schedule 3.3 hereto, the Company is not a party to or bound by any agreement or
understanding granting registration or anti-dilution rights to any person with
respect to any of its equity or debt securities. Except as set forth on
Schedule 3.3, the Company is not a party to, and it has no knowledge of, any
agreement or understanding restricting the voting or transfer of any shares of
the capital stock of the Company. The Company does not have any stock-based
compensation or option plan, other than those disclosed in the SEC Reports (the
“Plans”). Pursuant to the Plans, as of December 26, 2007, an aggregate of
1,317,500 shares of Common Stock remain available for issuance thereunder.
     3.4 Corporate Authorization; No Contravention. The execution, delivery and
performance by the Company of this Agreement and each other Transaction Document
to which it is or will be a party and the consummation of the transactions
contemplated hereby and thereby, (a) has been duly authorized by all necessary
corporate action; (b) do not and will not contravene the terms of the
Certificate of Incorporation or By-Laws of the Company or any amendment thereof
or any federal, state, local or foreign statute, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries are bound or affected; (c) do
not and will not (i) conflict with, contravene, result in any material violation
or breach of or material default under (with or without the giving of notice or
the lapse of time or both), (ii) create in any other Person a right or claim of
termination or amendment, or (iii) require any material modification or
acceleration or cancellation of, any Contractual Obligation of the Company or
any of its Subsidiaries; and (d) do not and will not result in the creation of
any Lien (or obligation to create a Lien) against any material property or asset
of the Company or any of its Subsidiaries other than the Lien created by the
Security Agreement, except, in all cases, for such conflicts, defaults,
terminations, amendments, acceleration, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect.
     3.5 Binding Effect. This Agreement has been, and each of the Transaction
Documents to which the Company will be a party to will be, duly executed and
delivered by the Company, and this Agreement constitutes, and such Transaction
Documents will constitute, the legal, valid and binding obligation of the
Company enforceable against the Company in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.
     3.6 Governmental Authorization. Neither the Company nor any of its
Subsidiaries is required under federal, state, foreign or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or Governmental Authority in order for it to
execute, deliver or perform any of its obligations under the

 



--------------------------------------------------------------------------------



 



Transaction Documents or issue and sell the Securities in accordance with the
terms hereof (other than any filings, consents and approvals which may be
required to be made by the Company under applicable state and federal securities
laws, rules or regulations or any registration provisions provided in the
Registration Rights Agreement).
     3.7 Issuance of Securities. The Notes, Preferred Stock and Warrants to be
issued at the Closings have been duly authorized by all necessary corporate
action and, when paid for or issued in accordance with the terms hereof, the
Notes and Preferred Stock shall be validly issued and outstanding, free and
clear of all liens, encumbrances and rights of refusal of any kind, and the
Preferred Stock shall be fully paid and non-assessable. When the Conversion
Shares and Warrant Shares are issued and paid for in accordance with the terms
of this Agreement and as set forth in the Notes, Preferred Stock and Warrants,
such shares will be duly authorized by all necessary corporate action and
validly issued and outstanding, fully paid and nonassessable, free and clear of
all liens, encumbrances and rights of refusal of any kind and the holders shall
be entitled to all rights accorded to a holder of Common Stock.
     3.8 SEC Reports; Financial Statements. The Common Stock of the Company is
registered pursuant to Section 12(g) of the Exchange Act. Since December 31,
2004, except as described in Schedule 3.8, the Company has filed in a timely
manner all SEC Reports required to be filed by it with the Commission pursuant
to the reporting requirements of the Exchange Act. At the times of their
respective filings, each of the SEC Reports filed since December 31, 2006 (or,
if amended or superseded by a filing prior to the First Closing Date, then on
the date of such filing), complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder and other federal, state and local laws, rules and
regulations applicable to such documents, and such SEC Reports did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the SEC Reports complied as to form in all material respects
with applicable accounting requirements and the published rules and regulations
of the Commission or other applicable rules and regulations with respect
thereto. Such financial statements have been prepared in accordance with GAAP
applied on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may not
include footnotes or may be condensed or summary statements), and fairly present
in all material respects the financial position of the Company and its
Subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).
     3.9 No Material Adverse Change. Since December 31, 2006, the Company has
not experienced or suffered any Material Adverse Effect, except as disclosed in
the SEC Reports or on Schedule 3.9.
     3.10 No Undisclosed Liabilities. Except as disclosed on Schedule 3.10 or in
the SEC Reports, neither the Company nor any of its Subsidiaries has incurred
any liabilities, obligations, claims or losses (whether liquidated or
unliquidated, secured or unsecured, absolute, accrued, contingent or otherwise)
other than those incurred in the ordinary course of the Company’s or its

 



--------------------------------------------------------------------------------



 



Subsidiaries respective businesses or which, individually or in the aggregate,
are not reasonably likely to have a Material Adverse Effect.
     3.11 Indebtedness. Schedule 3.11 sets forth as of the date hereof all
outstanding secured and unsecured Indebtedness (other than trade accounts
payable and accrued liabilities incurred in the ordinary course of business) of
the Company or any Subsidiary, or for which the Company or any Subsidiary has
commitments. Neither the Company nor any Subsidiary is in default with respect
to any Indebtedness (other than defaults under trade accounts payable and
accrued liabilities incurred in the ordinary course of business that would not
reasonably expected to cause a Material Adverse Effect).
     3.12 Title to Assets. Each of the Company and the Subsidiaries has good and
valid title to all of their respective real and personal property reflected in
the SEC Reports, free and clear of any mortgages, pledges, charges, liens,
security interests or other encumbrances, except for Permitted Encumbrances and
those indicated on Schedule 3.12 hereto or such that, individually or in the
aggregate, do not cause a Material Adverse Effect. Any material leases of the
Company and each of its Subsidiaries are valid and subsisting and in full force
and effect.
     3.13 Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against the Company or any
Subsidiary which questions the validity of this Agreement or any of the other
Transaction Documents or any of the transactions contemplated hereby or thereby
or any action taken or to be taken pursuant hereto or thereto. Except as set
forth in the SEC Reports or on Schedule 3.13, there is no action, suit, claim,
investigation, arbitration, alternate dispute resolution proceeding or other
proceeding pending or, to the knowledge of the Company, threatened against or
involving the Company, any Subsidiary or any of their respective properties or
assets, which individually or in the aggregate, would reasonably be expected, if
adversely determined, to have a Material Adverse Effect. There are no
outstanding orders, judgments, injunctions, awards or decrees of any court,
arbitrator or Governmental Authority against the Company or any Subsidiary or
any officers or directors of the Company or Subsidiary in their capacities as
such, which individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
     3.14 Compliance with Law. The business of the Company and the Subsidiaries
has been and is presently being conducted in accordance with all applicable
federal, state and local governmental laws, rules, regulations and ordinances,
except such that, individually or in the aggregate, the noncompliance therewith
could not reasonably be expected to have a Material Adverse Effect. The Company
and each of its Subsidiaries have all franchises, permits, licenses, consents
and other governmental or regulatory authorizations and approvals necessary for
the conduct of its business as now being conducted by it unless the failure to
possess such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
     3.15 Taxes. The Company and each of its Subsidiaries has timely filed or
has valid extensions of the time to file all federal, state and other material
tax returns required by law to be filed by it, has paid or made provisions for
the payment of all taxes shown to be due and all

 



--------------------------------------------------------------------------------



 



additional assessments, and adequate provisions have been and are reflected in
the financial statements of the Company and the Subsidiaries for all current
taxes and other charges to which the Company or any Subsidiary is subject and
which are not currently due and payable. Except as disclosed on Schedule 3.15
hereto or in the SEC Reports, to the best of the Company’s knowledge, none of
the federal income tax returns of the Company or any Subsidiary have been
audited by the Internal Revenue Service. The Company has no knowledge of any
additional assessments, adjustments or contingent tax liability (whether federal
or state) of any nature whatsoever, whether pending or threatened against the
Company or any Subsidiary for any period, nor of any basis for any such
assessment, adjustment or contingency.
     3.16 Brokers’ or Finders’ Fees. Except as set forth on Schedule 3.16, the
Company has not employed any broker or finder or incurred any liability for any
brokerage or investment banking fees, commissions, finders’ structuring fees,
financial advisory fees or other similar fees in connection with the
transactions contemplated by this Agreement.
     3.17 Disclosure. Except for the transactions contemplated by this
Agreement, the Company confirms that neither it nor any other person acting on
its behalf has provided the Purchaser or its agents or counsel with any
information that constitutes or might constitute material, nonpublic
information. To the Company’s knowledge, neither this Agreement or the Schedules
hereto nor any other documents, certificates or instruments furnished to the
Purchaser by or on behalf of the Company or any Subsidiary in connection with
the transactions contemplated by this Agreement contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements made herein or therein, in the light of the circumstances under which
they were made herein or therein, not misleading.
     3.18 Intellectual Property. Except as set forth on Schedule 3.18, the
Company and each of the Subsidiaries owns or possesses the rights to all
patents, trademarks, domain names (whether or not registered) and any patentable
improvements or copyrightable derivative works thereof, websites and
intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations which are necessary for the conduct of
its business as now conducted without any conflict known by the Company with the
rights of others.
     3.19 Books and Records; Internal Accounting Controls. The records and
documents of the Company and its Subsidiaries accurately reflect in all material
respects the information relating to the business of the Company and the
Subsidiaries, the location and collection of their assets, and the nature of all
transactions giving rise to the obligations or accounts receivable of the
Company or any Subsidiary. The Company is in compliance in all material respects
with all provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it
as of the applicable Closing Date. The Company and its Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such

 



--------------------------------------------------------------------------------



 



disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Chief Executive Officer and
the Chief Financial Officer of the Company have signed, and the Company has
furnished to the Commission, all certifications required by Sections 302 and 906
of the Sarbanes-Oxley Act of 2002.
     3.20 Material Contracts. Except as disclosed in the SEC Reports or as set
forth on Schedule 3.20 (i) the Company and each of its Subsidiaries have
performed all obligations required to be performed by them to date under any
written or oral contract, instrument, agreement, commitment, obligation, plan or
arrangement, filed or required to be filed with the Commission (the “Material
Contracts”), (ii) neither the Company nor any of its Subsidiaries has received
any notice of default under any Material Contract and, (iii) to the best of the
Company’s knowledge, neither the Company nor any of its Subsidiaries is in
default under any Material Contract now in effect, except where the effect of
such default would not be reasonably likely to have a Material Adverse Effect.
     3.21 Transactions with Affiliates. Except as set forth on Schedule 3.21
hereto or in the SEC Reports, none of the officers, directors or Affiliates of
the Company has entered into any transaction with the Company or any Subsidiary
that would be required to be disclosed pursuant to Item 404(a), (b) or (c) of
Regulation S-K of the Commission.
     3.22 Securities Act. The Company has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Securities hereunder. Neither the Company nor anyone
acting on its behalf, directly or indirectly, has or will take any action that
would require registration under the Securities Act or applicable state
securities laws of the offer, sale or issuance of the Securities to the
Purchaser. Neither the Company nor any of its Affiliates, nor any person acting
on its or their behalf, has engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D) in connection with the
offer or sale of any of the Securities.
     3.23 Employees. Neither the Company nor any Subsidiary has any collective
bargaining arrangements or agreements covering any of its employees. No
executive officer or key employee of the Company or any Subsidiary whose
termination, either individually or in the aggregate, would be reasonably likely
to have a Material Adverse Effect, has terminated or, to the knowledge of the
Company, has any present intention of terminating his or her employment or
engagement with the Company or any Subsidiary.
     3.24 Absence of Certain Developments. Except as set forth in the SEC
Reports or provided on Schedule 3.24 hereto, since December 31, 2006, the
business and operations of the Company and each Subsidiary have been conducted
in the ordinary course consistent with past practice, and there has not been:
          (a) any declaration, setting aside or payment of any dividend or other
distribution of the assets of the Company or any Subsidiary with respect to any
shares of capital stock of the Company or any Subsidiary or any repurchase,
redemption or other acquisition by

 



--------------------------------------------------------------------------------



 



the Company or any Subsidiary of any outstanding shares of the Company’s or any
Subsidiary’s capital stock;
          (b) any damage, destruction or loss, whether or not covered by
insurance, except for such occurrences, individually and collectively, that have
not had, and would not reasonably be expected to have, a Material Adverse
Effect;
          (c) any waiver by the Company or any Subsidiary of a valuable right or
of a material debt owed to it;
          (d) any material change or amendment to, or any waiver of any material
right under any Contractual Obligation by which the Company or any Subsidiary or
any of the Company’s or any Subsidiary’s assets or properties is bound or
subject;
          (e) any change by the Company in its accounting principles, methods or
practices or in the manner in which it keeps its accounting books and records,
except any such change required by a change in GAAP or by the Commission;
          (f) any sale, transfer or disposition of any tangible or intangible
asset, in each case in excess of $250,000, other than in the ordinary course of
business; or
          (g) any changes in executive officer compensation except in the
ordinary course of business and consistent with past practices; or
          (h) any capital expenditures or commitments therefor that aggregate in
excess of $100,000;
     3.25 Investment Company Act Status. The Company is not, and as a result of
and immediately upon the Closing will not be, an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
     3.26 DTC Status. Except as set forth on Schedule 3.26 hereto, the Company’s
transfer agent is a participant in and the Common Stock is eligible for transfer
pursuant to the Depository Trust Company Automated Securities Transfer Program.
The name, address, telephone number, fax number, contact person and email of the
Company transfer agent is set forth on Schedule 3.26 hereto.
     3.27 Clinical Trials. The material human clinical trials conducted by the
Company or in which the Company has participated and that are described in the
SEC Reports, or the results of which are referred to in the SEC Reports, if any,
are the only material human clinical trials currently being conducted by or on
behalf of the Company, and, to the Company’s knowledge, such studies and tests
were and, if still pending, are being, conducted in accordance with experimental
protocols, procedures and controls pursuant to accepted professional scientific
standards; the descriptions of the results of such studies, tests and trials
contained in the SEC Reports, if any, were accurate and complete in all material
respects as of the respective date(s) of such SEC Reports. Except as set forth
in the SEC Reports, the Company has no knowledge of any other studies or tests,
the results of which call into question the results of the clinical trials

 



--------------------------------------------------------------------------------



 



described in the SEC Reports. The Company has not received any notices or
correspondence from the United States Food and Drug Administration (the “FDA”)
or any other governmental agency requiring the termination, suspension or
modification of any clinical trials conducted by, or on behalf of, the Company
or in which the Company has participated that are described in the SEC Reports,
if any, or the results of which are referred to in the SEC Reports. All human
clinical trials previously conducted by or on behalf of the Company while
conducted by or on behalf of the Company, were conducted in accordance with
experimental protocols, procedures and controls pursuant to accepted
professional scientific standards; the descriptions of the results of such
studies, tests and trials contained in the SEC Reports, if any, are accurate and
complete in all material respects as of the respective date(s) of such SEC
Reports.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
     The Purchaser hereby represents and warrants to the Company, as of the date
hereof and as of each Closing Date, as follows:
     4.1 Organization and Standing. The Purchaser is a limited liability company
duly organized, validly existing and in good standing under the laws of
Delaware.
     4.2 Authorization and Power. The Purchaser has the requisite power and
authority to enter into and perform the Transaction Documents and to purchase
the Securities being sold to it hereunder. The execution, delivery and
performance of the Transaction Documents by the Purchaser and the consummation
by it of the transactions contemplated hereby (a) have been duly authorized by
all necessary limited liability company action, and (b) does not contravene the
terms of the organizational or governing documents of the Purchaser. No further
consent or authorization of the Purchaser, its board of directors or other
governing body, or of its members, is required for the execution, delivery or
performance of the Transaction Documents by the Purchaser. When executed and
delivered by the Purchaser, the Transaction Documents shall constitute valid and
binding obligations of the Purchaser enforceable against the Purchaser in
accordance with their terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.
     4.3 Acquisition for Investment. The Purchaser is purchasing the Securities
solely for its own account and not with a view to or for sale in connection with
a distribution thereof. The Purchaser does not have a present intention to sell
any of the Securities, nor a present arrangement (whether or not legally
binding) or intention to effect any distribution of any of the Securities to or
through any person or entity; provided, however, that by making the
representations herein, the Purchaser does not agree to hold the Securities for
any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with Federal and state securities laws
applicable to such disposition. The Purchaser acknowledges and agrees that
certificates representing the Securities shall bear a legend to the following
effect:

 



--------------------------------------------------------------------------------



 



THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD
OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS.
     4.4 Purchaser Status. At the time Purchaser was offered the Securities, it
was, and at the date hereof it is, and on each date on which it converts a Note
or Preferred Stock, or exercises a Warrant, it will be, an “accredited investor”
as defined in Rule 501(a) under the Securities Act. The Purchaser has such
experience in business and financial matters that it is capable of evaluating
the merits and risks of an investment in the Securities. The Purchaser is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act and the Purchaser is not a broker-dealer. Each Purchaser acknowledges that
an investment in the Securities is speculative and involves a high degree of
risk.
     4.5 Access to Information. The Purchaser acknowledges that it has reviewed
the SEC Reports, the Schedules to this Agreement and other information furnished
by the Company, and has been afforded (i) the opportunity to ask such questions
as it has deemed necessary of, and to receive answers from, representatives of
the Company concerning the terms and conditions of the offering of the
Securities and the merits and risks of investing in the Securities; (ii) access
to information about the Company and Subsidiaries and their respective financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to Purchaser’s investment in the Securities.
     4.6 Rule 144. The Purchaser understands that the Securities must be held
indefinitely unless such Securities are registered under the Securities Act or
an exemption from registration is available. The Purchaser acknowledges that the
Purchaser is familiar with Rule 144, and that the Purchaser has been advised
that Rule 144 permits resales only under certain circumstances. The Purchaser
understands that to the extent that Rule 144 is not available, such Purchaser
will be unable to sell any Securities without either registration under the
Securities Act or the existence of another exemption from such registration
requirement.
     4.7 Certain Trading Activities. The Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with the Purchaser, engaged in any transactions in the securities
of the Company (including, without limitations, any Short Sales involving the
Company’s securities) since the earlier to occur of (a) the time that such
Purchaser was first contacted by or on behalf of the Company regarding an
investment in the Company, or (b) the 30th day prior to the date of this
Agreement. The Purchaser covenants that neither it nor any Person acting on its
behalf or pursuant to any understanding with it will engage in any Short Sales
of the Common Stock until the earlier to occur of (i) the Third Closing Date,
(ii) December 31, 2008, or (iii) the earlier termination of the Purchaser’s
obligation to purchase the Preferred Stock at the Third Closing (including the
termination of such obligation resulting from a failure to effect the Second
Closing hereunder or the Company’s notification to the Purchaser of its

 



--------------------------------------------------------------------------------



 



inability to satisfy the conditions set forth in 6.2(j)) (the “No-Short
Period”). Upon termination of the No-Short Period, the Purchaser shall be
permitted to engage in Short Sales or other hedging activities with respect to
the Common Stock, but shall maintain, at any time while the Notes or Preferred
Stock are held by the Purchaser, a “net-long” position with respect to the
Common Stock, i.e., Purchaser may make Short Sales of Common Stock at any time
when Purchaser holds an equivalent offsetting long position in Common Stock
(including, for purposes of this definition, a long position in Common Stock
underlying the Securities on an as-converted or as-exercised basis).
     4.8 No General Solicitation. The Purchaser acknowledges that the Securities
were not offered to the Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (a) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (b) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.
     4.9 Independent Investment Decision. The Purchaser has independently
evaluated the merits of its decision to purchase Securities pursuant to the
Transaction Documents. The Purchaser has not relied on the business or legal
advice of the Company or any of its agents, counsel or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to such Purchaser in connection with the
transactions contemplated by the Transaction Documents other than as contained
therein.
     4.10 Exemption From Registration. Each Purchaser understands that the
Securities are being offered and sold in reliance on a transactional exemption
from the registration requirements of federal and state securities laws and the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of such Purchaser set
forth herein in order to determine the applicability of such exemptions and the
suitability of such Purchaser to acquire the Securities. The Purchaser
understands that no Governmental Authority has passed upon or made any
recommendation or endorsement of the Securities.
     4.11 Certain Fees. The Purchaser has not employed any broker or finder or
incurred any liability for any brokerage or investment banking fees,
commissions, finders’ structuring fees, financial advisory fees or other similar
fees in connection with the transactions contemplated by this Agreement.
     4.12 No Agreements. The Purchaser has not agreed to act with any other
Person for the purpose of acquiring, holding, voting or disposing of the
Securities purchased hereunder for purposes of Section 13(d) of the Exchange
Act, and the Purchaser is acting independently with respect to its investment in
the Securities.

 



--------------------------------------------------------------------------------



 



ARTICLE V
COVENANTS
     Unless otherwise specified in this Section, for so long as any Notes have
not been paid in full or converted in full, or at least 750 shares of Preferred
Stock remain outstanding, or, in the case of Sections 5.8, 5.12 and 5.13, for so
long as the Purchaser owns any Securities, the Company covenants with the
Purchaser as follows, which covenants are for the benefit of the Purchaser and
their respective permitted assignees.
     5.1 Registration and Listing. The Company shall cause its Common Stock to
continue to be registered under Sections 12(b) or 12(g) of the Exchange Act, to
comply in all respects with its reporting and filing obligations under the
Exchange Act, to comply with all requirements related to any registration
statement filed pursuant to this Agreement, and to not take any action or file
any document (whether or not permitted by the Securities Act or the rules
promulgated thereunder) to terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under the Exchange Act
or Securities Act, except as permitted herein. The Company will take all action
necessary to continue the listing or trading of its Common Stock on the OTC
Bulletin Board or other exchange or market on which the Common Stock is trading.
Subject to the terms of the Transaction Documents, the Company further covenants
that it will take such further action as the Purchaser may reasonably request,
all to the extent required from time to time to enable the Purchaser to sell the
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144 promulgated under the Securities Act.
Upon the request of the Purchaser, the Company shall deliver to the Purchaser a
written certification of a duly authorized officer as to whether it has complied
with such requirements. Upon the request of the Purchaser and if not then
listed, the Company will submit a listing (or similar) application for the
Conversion Shares and the Warrant Shares on the principal exchange or trading
market on which the Common Stock is then traded.
     5.2 Inspection Rights. Provided same would not be in violation of
Regulation FD, the Company shall permit, during normal business hours and upon
reasonable request and reasonable notice, the Purchaser or any employees, agents
or representatives thereof, so long as such Purchaser shall be obligated
hereunder to purchase the Notes or Preferred Stock, or shall beneficially own
any Conversion Shares or Warrant Shares, for purposes reasonably related to such
Purchaser’s interests as a stockholder, to examine the publicly available,
non-confidential records and books of account of, and visit and inspect the
properties, assets, operations and business of the Company and any Subsidiary,
and to discuss the publicly available, non-confidential affairs, finances and
accounts of the Company and any Subsidiary with any of its officers,
consultants, directors, and key employees.
     5.3 Compliance with Laws. The Company shall comply, and cause each
Subsidiary to comply, with all applicable laws, rules, regulations and orders,
noncompliance with which would be reasonably likely to have a Material Adverse
Effect.
     5.4 Recordkeeping and Books of Account. The Company shall keep and cause
each Subsidiary to keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP consistently applied, reflecting
all financial transactions of the Company and its Subsidiaries, and in which,
for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.

 



--------------------------------------------------------------------------------



 



     5.5 Reporting Requirements. If the Company ceases to file its periodic
reports with the Commission, or if the Commission ceases making these periodic
reports available via the Internet without charge, then the Company shall
furnish the following to the Purchaser so long as the Purchaser shall be
obligated hereunder to purchase the Securities or shall beneficially own Notes
or Preferred Stock:
          (a) Quarterly Reports filed with the Commission on Form 10-QSB as soon
as practical after the document is filed with the Commission, and in any event
within five (5) days after the document is filed with the Commission;
          (b) Annual Reports filed with the Commission on Form 10-KSB as soon as
practical after the document is filed with the Commission, and in any event
within five (5) days after the document is filed with the Commission; and
          (c) Copies of all notices, information and proxy statements in
connection with any meetings, that are, in each case, provided to holders of
shares of Common Stock, contemporaneously with the delivery of such notices or
information to such holders of Common Stock.
     5.6 Other Agreements. The Company shall not enter into any agreement in
which the terms of such agreement would materially restrict or impair the right
or ability to perform of the Company or any Subsidiary under any Transaction
Document.
     5.7 Use of Proceeds. The proceeds from the sale of the Securities hereunder
shall be used by the Company to repay the outstanding principal balance of and
accrued interest on the 2004 Notes, redemption of the warrants issued in
connection therewith, and for general working capital purposes.
     5.8 Reporting Status. So long as the Purchaser beneficially owns any of the
Securities, the Company shall timely file all reports required to be filed with
the Commission pursuant to the Exchange Act, and the Company shall not terminate
its status as an issuer required to file reports under the Exchange Act even if
the Exchange Act or the rules and regulations thereunder would permit such
termination.
     5.9 Disclosure of Transaction. The Company shall issue a press release
describing the material terms of the transactions contemplated hereby on the day
of the Closing but in no event later than two hours after completion of the
First Closing; provided, however, that if such Closing is completed after 3:00
P.M. Eastern Time on any Trading Day, the Company shall issue such press release
no later than 9:00 A.M. Eastern Time on the first Trading Day following the
Closing Date. The Company shall also file with the Commission a Current Report
on Form 8-K describing the material terms of the transactions contemplated
hereby (and attaching as exhibits thereto this Agreement, each form of Note, the
Security Agreement, each series of Warrant and the Press Release) as soon as
practicable following the Closing Date but in no event more than two (2) Trading
Days following the Closing Date. Both the press release and Form 8-K referenced
in this Section shall be subject to prior review and comment by the Purchaser.
     5.10 Disclosure of Material Information. The Company covenants and agrees
that neither it nor any other person acting on its behalf has provided or will
provide the Purchaser or

 



--------------------------------------------------------------------------------



 



its agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto the Purchaser shall have
executed a written agreement regarding the confidentiality and use of such
information. The Company understands and confirms that the Purchaser shall be
relying on the foregoing representations in effecting transactions in securities
of the Company. In the event of a breach of the foregoing covenant by the
Company, or any of its Subsidiaries, or any of its or their respective officers,
directors, employees and agents, in addition to any other remedy provided herein
or in the Transaction Documents, the Company shall publicly disclose any
material, non-public information in a Form 8-K within five (5) Business Days of
the date that it discloses such information to the Purchaser. In the event that
the Company discloses any material, non-public information to the Purchaser and
fails to publicly file a Form 8-K in accordance with the above, the Purchaser
shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such material, nonpublic
information without the prior approval by the Company, its Subsidiaries, or any
of its or their respective officers, directors, employees or agents. The
Purchaser shall have no liability to the Company, its Subsidiaries, or any of
its or their respective officers, directors, employees, stockholders or agents,
for any such disclosure.
     5.11 Pledge of Securities. The Company acknowledges that the Securities may
be pledged by the Purchaser in connection with a bona fide margin agreement or
other loan or financing arrangement that is secured by the Securities. The
pledge of Securities shall not be deemed to be a transfer, sale or assignment of
the Securities hereunder, and the Purchaser effecting a pledge of the Securities
shall not be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document; provided, however, that the Purchaser and its
pledgee shall be required to comply with the provisions of Article V hereof in
order to effect a sale, transfer or assignment of Securities to such pledgee. At
the Purchaser’s expense, the Company hereby agrees to execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by the Purchaser.
     5.12 Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates, registered in the name of the Purchaser or its nominee(s), for the
Conversion Shares and the Warrant Shares in such amounts as specified from time
to time by the Purchaser to the Company upon conversion of the Notes or
Preferred Stock, or exercise of the Warrants, in the form of Exhibit L attached
hereto (the “Irrevocable Transfer Agent Instructions”). Prior to registration of
the Conversion Shares and the Warrant Shares under the Securities Act, all such
certificates shall bear the restrictive legend specified in Section 4.3 of this
Agreement, unless such Conversion Shares or Warrant Shares may be sold pursuant
to Rule 144. The Company warrants that no instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 4.3 will be given by the
Company to its transfer agent and that the Conversion Shares and Warrant Shares
shall otherwise be freely transferable on the books and records of the Company
as and to the extent provided in this Agreement and the Registration Rights
Agreement. Nothing in this Section 5.12 shall affect in any way the Purchaser’s
obligations and agreements under applicable law to comply with all applicable
prospectus delivery requirements, if any, upon resale of the Conversion Shares
and the Warrant Shares. If the Purchaser provides the Company with an opinion of
counsel, in a generally acceptable form, to the effect that a public sale,
assignment or transfer of the Conversion Shares or Warrant Shares may be made
without registration under the Securities Act

 



--------------------------------------------------------------------------------



 



or the Purchaser provides the Company with reasonable assurances that the
Conversion Shares or Warrant Shares can be sold pursuant to Rule 144 without any
restriction as to the number of securities acquired as of a particular date that
can then be immediately sold, the Company shall permit the transfer, and, in the
case of the Conversion Shares and the Warrant Shares, promptly instruct its
transfer agent to issue one or more certificates in such name and in such
denominations as specified by such Purchaser and without any restrictive legend.
     5.13 Legend Removal; Rule 144. The Company will provide, at the Company’s
expense, such legal opinions in the future as are reasonably necessary for the
issuance and resale of the Common Stock issuable upon conversion of the Notes
and the Preferred Stock and exercise of the Warrants pursuant to an effective
registration statement, Rule 144 under the Securities Act or an exemption from
registration. In the event that Common Stock is sold in a manner that complies
with an exemption from registration, the Company will promptly instruct its
counsel (at its expense) to issue to the transfer agent an opinion permitting
removal of the legend (indefinitely, if under Rule 144, such shares of Common
Stock may be sold without regards to volume limitations or the availability of
current public information concerning the Company, or to otherwise permit sale
of the shares if pursuant to the other provisions of Rule 144).
     5.14 Variable Rate Securities. Without the prior written consent of the
holders of a majority of the outstanding principal balance of the Notes, the
Company shall not issue or sell, or agree to issue or sell Variable Equity
Securities (as defined below) (the “Variable Equity Securities Lock-Up”). For
purposes hereof, the following shall be collectively referred to herein as, the
“Variable Equity Securities”: (A) any debt or equity securities which are
convertible into, exercisable or exchangeable for, or carry the right to receive
additional shares of Common Stock either (1) at any conversion, exercise or
exchange rate or other price that is based upon and/or varies with the trading
prices of or quotations for Common Stock at any time after the initial issuance
of such debt or equity security, or (2) with a fixed conversion, exercise or
exchange price that is subject to being reset at some future date at any time
after the initial issuance of such debt or equity security due to a change in
the market price of the Company’s Common Stock since date of initial issuance,
or (B) any amortizing convertible security which amortizes prior to its maturity
date, where the Company is required to or has the option to (or the investor in
such transaction has the option to require the Company to) make such
amortization payments in shares of Common Stock (whether or not such payments in
stock are subject to certain equity conditions), or (C) any transaction
involving a written agreement between the Company and an investor or underwriter
whereby the Company has the right to “put” its securities to the investor or
underwriter over an agreed period of time and at an agreed price or price
formula; provided however, that the limitation contained in clause (C) above
shall no longer apply upon and after the date of the Third Closing. For purposes
of the above, the “Market Price” shall mean the volume weighted average price,
as reported by Bloomberg Financial Markets (“Bloomberg”), for the Common Stock
for the 5 trading day period immediately preceding the date in question.
     5.15 Ethicon Agreement. The Company has granted a security interest in,
among other things, all Accounts (as defined in the Security Agreement)
including all rights to payment of sums due and owing, including royalty
payments under the Distribution Agreement (the “Ethicon Agreement”) between the
Company and Ethicon Endo-Surgery, Inc. (“Ethicon”). Upon and after an Event of
Default under the Notes, the Purchaser shall have full control and

 



--------------------------------------------------------------------------------



 



dominion over the account identified in the Account Control Agreement in
accordance with the terms of the Account Control Agreement. All payments made to
the Company pursuant to the Ethicon Agreement shall be made to the account
identified in the Account Control Agreement. In no event shall the Company
amend, modify or terminate the Ethicon Agreement so as to materially and
adversely affect the ability of the Company to repay the Notes; further, the
Company covenants and agrees that, to the extent it receives any payment in
connection with any amendment, modification or termination, it shall hold such
payment in trust for the benefit of the holders of the Notes. The Company shall,
by April 1, 2008, deliver to the Purchaser the Instruction Letter attached
hereto as Exhibit M (the “Instruction Letter”) executed by each of the Company
and Ethicon.
ARTICLE VI
CONDITIONS TO CLOSINGS
     6.1 Conditions Precedent to the Obligation of the Company to Close and to
Sell the Securities. The obligation hereunder of the Company to close and issue
and sell the Securities to the Purchaser at each Closing is subject to the
satisfaction or waiver, at or before such Closing of the conditions set forth
below. These conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion.
          (a) Accuracy of the Purchaser’s Representations and Warranties. The
representations and warranties of the Purchaser shall be true and correct in all
material respects as of the date when made and as of the applicable Closing Date
as though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.
          (b) Performance by the Purchaser. The Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Purchaser at or prior to the applicable Closing Date.
          (c) No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or Governmental Authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
          (d) Delivery of Purchase Price. The Purchase Price for the Securities
to be purchased at the Closing shall have been delivered to the Company on the
applicable Closing Date.
          (e) Delivery of Transaction Documents. The Transaction Documents which
by their terms are required to be executed and delivered at or before the
Closing shall have been duly executed and delivered by the Purchaser to the
Company.
     6.2 Conditions Precedent to the Obligation of the Purchaser to Close and to
Purchase the Securities. The obligation hereunder of the Purchaser to purchase
the Securities and consummate the transactions contemplated by this Agreement at
each Closing is subject to the

 



--------------------------------------------------------------------------------



 



satisfaction or waiver, at or before such Closing, of each of the conditions set
forth below. These conditions are for the Purchaser’s sole benefit and may be
waived by the Purchaser at any time in its sole discretion.
          (a) Accuracy of the Company’s Representations and Warranties. Each of
the representations and warranties of the Company in this Agreement and the
other Transaction Documents shall be true and correct in all material respects
as of the Closing Date, except for representations and warranties that speak as
of a particular date, which shall be true and correct in all material respects
as of such date.
          (b) Performance by the Company. The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement or the other Transaction Documents to
be performed, satisfied or complied with by the Company at or prior to the
applicable Closing Date, and no default or event of default shall have occurred
under any of the Transaction Documents prior to the applicable Closing Date.
          (c) No Suspension, Etc. Trading in the Common Stock shall not have
been suspended by the Commission or the OTC Bulletin Board, and, at any time
prior to the Closing Date, trading in securities generally as reported by
Bloomberg shall not have been suspended or limited, or minimum prices shall not
have been established on securities whose trades are reported by Bloomberg, or
on the New York Stock Exchange, nor shall a banking moratorium have been
declared either by the United States or New York State authorities, nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity or crisis of such magnitude in its effect on,
or any material adverse change in any financial market which, in each case, in
the judgment of such Purchaser, makes it impracticable or inadvisable to
purchase the Securities.
          (d) No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or Governmental Authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
          (e) No Proceedings or Litigation. No action, suit or proceeding before
any arbitrator or any Governmental Authority shall have been commenced, and no
investigation by any Governmental Authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.
          (f) Opinion of Counsel. The Purchaser shall have received an opinion
of counsel to the Company, dated the date of the applicable Closing Date,
substantially in the form of Exhibit N hereto, with such exceptions and
limitations as shall be reasonably acceptable to counsel to the Purchaser.
          (g) Delivery of Transaction Documents. The Company and the
Subsidiaries, as applicable, shall have duly executed and delivered to the
Purchaser this Agreement, the

 



--------------------------------------------------------------------------------



 



Security Agreement, the IP Security Agreement, the Account Control Agreement and
the Registration Rights Agreement. The Company shall have provided evidence of
filing and acceptance of the Certificate of Designations with the Secretary of
State of the State of Delaware
          (h) Additional Conditions to the First Closing. The outstanding
principal balance and accrued interest on the 2004 Notes shall have been paid in
full, and provision shall have been made to the Purchaser’s reasonable
satisfaction for the release of all Liens securing the 2004 Notes upon or
promptly after the First Closing, the parties thereto shall have entered into
the Intercreditor Agreement, and (iii) UCC Financing Statement 3087010 8 (filed
with the Secretary of State of the State of Delaware), naming David C. Bupp and
Donald Garlikov as secured parties, shall have been terminated..
          (i) Additional Conditions to the Second Closing. The First Closing
shall have occurred, the Purchaser shall have received notice by the Company of
commencement of patient enrollment in the Phase 3 clinical trials of Lymphoseek
(defined as first patient dosed with Lymphoseek), and no Event of Default shall
have occurred and be continuing with respect to the Series A Note or the other
Transaction Documents. Further, as an additional condition of the Purchaser’s
obligations to purchase the Securities at the Second Closing, the Company and
Ethicon shall have executed the Instruction Letter.
          (j) Additional Conditions to the Third Closing. (i) The Second Closing
shall have occurred, (ii) 200 evaluable patients shall have been accrued who
have completed surgery and injection of the drug in the Phase 3 clinical trials
of Lymphoseek (NEO3-01B and NEO3-01M), (iii) the Company and the Purchaser shall
have determined in good faith from a review of the trial data from such patients
that the primary objective of efficacy of Lymphoseek in such patients, i.e., the
concordance of in-vivo detection rate of Lymphoseek and Vital Blue Dye in
tumor-draining sentinel lymph nodes as confirmed by pathology in at least
eighty-five percent (85%) of such patients, has been achieved, and (iv) no Event
of Default shall have occurred and be continuing with respect to the Notes or
the other Transaction Documents.
          (k) Notes and Warrants.
     (i) At or prior to the First Closing, the Company shall have delivered to
the Purchaser the Series A Note and the Series W Warrant.
     (ii) At or prior to the Second Closing, the Company shall have delivered to
the Purchaser the Series B Note and the Series X Warrant.
     (iii) At or prior to the Third Closing, the Company shall have delivered to
the Purchaser the Preferred Stock and the Series Y Warrant.
          (l) Secretary’s Certificate. The Company shall have delivered to the
Purchaser a secretary’s certificate, dated as of the applicable Closing Date, as
to (i) the resolutions adopted by the Board approving the transactions
contemplated hereby, (ii) the Certificate of Incorporation, (iii) the By-laws,
each as in effect at such Closing, and (iv) the authority and incumbency of the
officers of the Company executing the Transaction Documents and any other
documents required to be executed or delivered in connection therewith.

 



--------------------------------------------------------------------------------



 



          (m) Officer’s Certificate. On each Closing Date, the Company shall
have delivered to the Purchaser a certificate signed by an executive officer on
behalf of the Company, dated as of such Closing Date, confirming the accuracy of
the Company’s representations, warranties and covenants as of such Closing Date
and confirming the compliance by the Company with the conditions precedent set
forth in paragraphs (a)-(e) and (l) of this Section 6.2 as of such Closing Date
(provided that, with respect to the matters in paragraphs (d) and (e) of this
Section 6.2, such confirmation shall be based on the knowledge of the executive
officer after due inquiry).
          (n) Material Adverse Effect. No Material Adverse Effect shall have
occurred.
          (o) Transfer Agent Instructions. The Irrevocable Transfer Agent
Instructions, in the form of Exhibit M attached hereto, shall have been
delivered to and executed by the Company’s transfer agent, and delivered to the
Purchaser’s counsel to be held in escrow pending the Closing.
          (p) UCC Financing Statements. The Company shall have authorized the
filing of all UCC financing statements in form and substance satisfactory to the
Purchaser at the appropriate offices to create a valid and perfected security
interest in the Collateral (as defined in the Security Agreement), which filings
are to be made promptly following Closing.
ARTICLE VII
INDEMNIFICATION
     7.1 General Indemnity. The Company agrees to indemnify and hold harmless
the Purchaser and Purchaser Affiliates from and against any and all losses,
liabilities, deficiencies, costs, damages and expenses (including, without
limitation, reasonable attorneys’ fees, charges and disbursements) incurred by
the them as a result of any inaccuracy in or breach of the representations,
warranties or covenants made by the Company herein; provided, however, that the
Company shall not be liable under this Section 7.1 to an indemnified party:
(a) to the extent that it is finally judicially determined that such losses,
liabilities, deficiencies, costs, damages and expenses resulted primarily from
the willful misconduct or gross negligence of such indemnified party or (b) to
the extent that it is finally judicially determined that such losses,
liabilities, deficiencies, costs, damages and expenses resulted primarily from
the breach by any indemnified party of any representation, warranty, covenant or
other agreement of such indemnified party contained in this Agreement.
     7.2 Indemnification Procedure. Any party entitled to indemnification under
this Article VII (an “indemnified party”) will give written notice to the
indemnifying party of any matter giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article VII except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice. In case any such
action, proceeding or claim is brought against an indemnified party in respect
of which indemnification is sought hereunder, the indemnifying party shall be
entitled to participate in and, unless in the reasonable judgment of the
indemnifying party a conflict of interest between it and the indemnified party
exists with

 



--------------------------------------------------------------------------------



 



respect to such action, proceeding or claim (in which case the indemnifying
party shall be responsible for the reasonable fees and expenses of one separate
counsel for the indemnified parties), to assume the defense thereof with counsel
reasonably satisfactory to the indemnified party. In the event that the
indemnifying party advises an indemnified party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the indemnified party may, at its option, defend,
settle or otherwise compromise or pay such action or claim. In any event, unless
and until the indemnifying party elects in writing to assume and does so assume
the defense of any such claim, proceeding or action, the indemnified party’s
costs and expenses arising out of the defense, settlement or compromise of any
such action, claim or proceeding shall be losses subject to indemnification
hereunder. The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party which relates to such
action or claim. The indemnifying party shall keep the indemnified party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the indemnifying party elects to defend
any such action or claim, then the indemnified party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense. The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent.
Notwithstanding anything in this Article VII to the contrary, the indemnifying
party shall not, without the indemnified party’s prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect thereof
which imposes any future obligation on the indemnified party or which does not
include, as an unconditional term thereof, the giving by the claimant or the
plaintiff to the indemnified party of a release from all liability in respect of
such claim. The indemnification obligations to defend the indemnified party
required by this Article VII shall be made by periodic payments of the amount
thereof during the course of investigation or defense, as and when bills are
received or expense, loss, damage or liability is incurred, so long as the
indemnified party shall refund such moneys if it is ultimately determined by a
court of competent jurisdiction that such party was not entitled to
indemnification.
     7.3 Registration Rights. Notwithstanding anything to the contrary in this
Article VII, the indemnification and contribution provisions of the Registration
Rights shall govern any claim made with respect to registration statements filed
pursuant thereto or sales made thereunder.
ARTICLE VIII
[RESERVED]
ARTICLE IX
MISCELLANEOUS
     9.1 Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party

 



--------------------------------------------------------------------------------



 



incident to the negotiation, preparation, execution, delivery and performance of
this Agreement; provided, however, that the Company shall pay to the Purchaser
in connection with (i) the preparation, negotiation, execution and delivery of
the Transaction Documents and the transactions contemplated thereunder, which
payment shall be in the amount of $30,000 (which payment has been made by the
Company prior to the First Closing), (ii) any amendments, modifications or
waivers of this Agreement or any of the other Transaction Documents Documents,
and (iii) any filing fees associated with Financing Statements or the recording
of security interests in intellectual property at the United States Patent and
Trademark Office. In addition, the Company shall pay all reasonable fees and
expenses incurred by the Purchaser in connection with the enforcement of this
Agreement or any of the other Transaction Documents, including, without
limitation, all reasonable attorneys’ fees and expenses, subject, in the case of
any suit, action or proceeding to enforce the Transaction Documents, to
Section 9.2(b).
     9.2 Specific Performance; Consent to Jurisdiction; Venue.
          (a) The Company and the Purchaser acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement or the other Transaction Documents were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement or the other Transaction
Documents and to enforce specifically the terms and provisions hereof or
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity.
          (b) Each party to this Agreement hereby irrevocably agrees that the
any legal action or proceeding arising out of or relating to this Agreement or
the other Transaction Documents (including without limitation the Securities)
and any agreements or transactions contemplated hereby or thereby may be brought
in the Courts of New York County, New York or of the United States of America
for the Southern District of New York and hereby expressly submits to the
personal jurisdiction and venue of such courts for the purposes thereof and
expressly waives any claim of improper venue and any claim that such courts are
an inconvenient forum. Each party hereby irrevocably consents to the service of
process of any of the aforementioned courts in any such suit, action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, at the address in effect for notices to it under this
Agreement, such service to become effective ten (10) days after such mailing.
Nothing in this Section 9.2 shall affect or limit any right to serve process in
any other manner permitted by law. The Company and the Purchaser hereby agree
that the prevailing party in any suit, action or proceeding arising out of or
relating to the Securities, this Agreement or the other Transaction Documents,
shall be entitled to reimbursement for reasonable legal fees from the
non-prevailing party. The parties hereby waive all rights to a trial by jury.
     9.3 Entire Agreement; Amendment. This Agreement and the Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the other Transaction Documents, neither the Company nor the
Purchaser make any representation, warranty, covenant or undertaking with
respect to such matters, and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement may be waived or amended other than by a written
instrument signed by the Company and the holders of

 



--------------------------------------------------------------------------------



 



at least a majority of the principal amount of the Notes and shares of Preferred
Stock then outstanding. Any amendment or waiver effected in accordance with this
Section 9.3 shall be binding upon the Purchaser (and its permitted assigns) and
the Company.
     9.4 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

     
If to the Company:
  Neoprobe Corporation
 
  425 Metro Place North, Suite 300
 
  Dublin, Ohio 43017-1367
 
  Facsimile No.: (614) 793-7520
 
  Attention: David C. Bupp, Chief Executive
 
  Officer and President
 
   
with copies (which copies
  Porter, Wright, Morris & Arthur, LLP
shall not constitute notice
  41 South High Street, Suite 2800
to the Company) to:
  Columbus, Ohio 43215
 
  Telecopier No.: (614) 227-2100
 
  Attention: William J. Kelly, Jr., Esq.
 
   
If to the Purchaser:
  Platinum-Montaur Life Sciences, LLC
 
  152 West 57th Street, 54th Floor,
 
  New York, New York 10019
 
  Attention: Michael Goldberg, M.D.
 
   
with copies (which copies
  Burak Anderson & Melloni, PLC
shall not constitute notice
  30 Main Street, PO Box 787
to the Purchaser) to:
  Burlington, Vermont 05402-0787
 
  Facsimile No.: (802) 862-8176
 
  Attention: Shane W. McCormack

Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.
     9.5 Waivers. No waiver by either party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the

 



--------------------------------------------------------------------------------



 



future or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right accruing to it thereafter.
     9.6 Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
     9.7 Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of the parties hereto.
Subject to applicable securities laws and any restrictions contained herein, the
Purchaser may assign any of its respective rights under any of the Transaction
Documents to any Person, and any holder of a Note, shares of Preferred Stock, a
Warrant or any Conversion Shares or Warrant Shares may assign, in whole or in
part, such Note, shares of Preferred Stock, a Warrant or any Conversion Shares
or Warrant Shares to any Person. The Company may not assign any of its rights,
or delegate any of its obligations, under this Agreement without the prior
written consent of the Purchaser, and any such purported assignment by the
Company without the written consent of the Purchaser shall be void and of no
effect.
     9.8 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
     9.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction, except to the extent
that the General Corporation Law of the State of Delaware shall apply.
     9.10 Survival. The representations and warranties of the Company and the
Purchaser contained in Articles III and IV shall survive the execution and
delivery hereof and the Closing until the third anniversary of the Closing Date.
The agreements and covenants set forth herein shall survive the execution and
delivery hereof and Closing hereunder.
     9.11 Counterparts. Electronic transmissions or retransmissions of images of
any executed original document shall be deemed to be the same as the delivery of
an executed original. At the request of any party hereto, the other parties
hereto shall confirm such electronic transmissions by executing duplicate
original documents and delivering the same to the requesting party or parties.
This Agreement may be executed in any number of counterparts and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement, it being understood that all parties need not sign the same
counterpart.
     9.12 Publicity. The Company agrees that it will not disclose, and will not
include in any public announcement, the name of the Purchaser without the
consent of the Purchaser, which consent shall not be unreasonably withheld or
delayed, or unless and until such disclosure is required by law, rule or
applicable regulation, including without limitation any disclosure

 



--------------------------------------------------------------------------------



 



pursuant to the Registration Statement, and then only to the extent of such
requirement. Notwithstanding the foregoing, the Purchaser consents to being
identified in any filings the Company makes with the Commission to the extent
required by law or the rules and regulations of the Commission.
     9.13 Severability. The provisions of this Agreement are severable and, in
the event that any court of competent jurisdiction shall determine that any one
or more of the provisions or part of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
     9.14 Further Assurances. From and after the date of this Agreement, upon
the request of the Purchaser or the Company, the Company and the Purchaser shall
execute and deliver such instruments, documents and other writings and perform
such further acts as may be reasonably necessary or desirable to confirm and
carry out and to effectuate fully the intent and purposes of this Agreement and
the other Transaction Documents.
     9.15 No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement and the other Transaction
Documents. In the event an ambiguity or question of intent or interpretation
arises under any provision of this Agreement or any Transaction Document, this
Agreement or such other Transaction Document shall be construed as if drafted
jointly by the parties thereto, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement or any other Transaction Document.
     IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized officers as of the
date first above written.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



            NEOPROBE CORPORATION
      By:   /s/ David C. Bupp         Name:   David C. Bupp        Title:  
President & Chief Executive Officer        PURCHASER:

PLATINUM-MONTAUR LIFE SCIENCES, LLC       By:   /s/ Michael Goldberg        
Name:   Michael Goldberg        Title:   Portfolio Manager     

 